                                                                     : l 1:,; DC \ : ) >.J 'l
                                                                     : t...,'\
                                                                       ' "' J\(. I ., ;:..-._, ,,l ,I :
                                                                                       ~
                                                                                                            r·
                                                                                                            j



                                                                         LLECl l<UtJlC/\LLY FILEfJ
                                                                     '

UNITED STATES DISTRICT COURT                                         !noc#
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------X
                                                                          1
                                                                     : !.~ ~\fE_ Fl i                     F!_):~~-L~}l\0-~.   J



ROSEMARIE STUART,
                                   Plaintifl                                       19 CIVIL 1485 (KHP)

                 -v-                                                                       JUDGMENT

COMMISSIONER OF SOCIAL SECURITY,
                    Defendant.
-----------------------------------------------------------X

        It is hereby ORDERED, ADJUDGED AND DECREED: That for the reasons

stated in the Court's Order dated December 2, 2019, that the decision of the Commissioner of

Social Security is reversed and that this action is remanded to the Commissioner of Social Security

pursuant to sentence four of 42 U.S.C. § 405(g), for further administrative proceedings.


Dated: New York, New York
       December 2, 2019

                                                                          RUBY J. KRAJICK

                                                                                 Clerk of Court
                                                               BY:
